 Case 8:20-cv-02701-MSS-AEP Document 1 Filed 11/17/20 Page 1 of 7 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

JUSTIN SAWYER,

      Plaintiff,

v.                                               Case No. _________________

BMO HARRIS BANK N.A.,

      Defendant.


              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Justin Sawyer brings this action against Defendant BMO Harris

Bank N.A. and alleges:

                                   Introduction

      1.     This is an action for actual, statutory and punitive damages, costs,

and attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. §

1681 et seq. (FCRA).

      2.     Plaintiff brings claims for actual and punitive damages against

Defendant for its inaccurate reporting, and for its failure to investigate Plaintiff’s

disputes of that inaccurate reporting.

                       Jurisdiction, Venue, and Parties

      3.     This Court has original jurisdiction over Plaintiff’s claims arising

under the FCRA pursuant to 15 U.S.C. § 1681p and 28 U.S.C. § 1331.




                                          1
 Case 8:20-cv-02701-MSS-AEP Document 1 Filed 11/17/20 Page 2 of 7 PageID 2




      4.     Defendant BMO Harris Bank N.A. (“BMO Harris”) has its principal

place of business located at 111 West Monroe Street, Chicago, Illinois 60603.

BMO Harris regularly conducts business in the State of Florida.

      5.     Personal jurisdiction exists over Defendant as it has the necessary

minimum contacts with the State of Florida; this suit arises out of Defendant’s

specific conduct with Plaintiff in Florida; and Plaintiff was injured in Florida.

      6.     Venue is appropriate in the United States District Court for the

Middle District of Florida, Tampa Division, pursuant to 28 U.S.C. § 1391, as a

substantial part of the events giving rise to Plaintiff’s claims occurred in Pasco

County, Florida.

      7.     Plaintiff is a natural person residing in Pasco County, Florida.

      8.     Plaintiff is, and was, at all relevant times a “consumer” as defined by

the FCRA, 15 U.S.C. § 1681a(c).

                              General Allegations

      9.     Upon information and belief, on December 8, 2017, an unknown

individual fraudulently used Plaintiff’s identification information to open a BMO

Harris credit card in Plaintiff’s name with a $5,500 credit limit. There were no

payments made on the account and eventually BMO Harris charged the account

off with an outstanding balance of $12,453.

      10.    Plaintiff has never had an account of any kind with BMO Harris.




                                          2
 Case 8:20-cv-02701-MSS-AEP Document 1 Filed 11/17/20 Page 3 of 7 PageID 3




       11.     On October 11, 2019, Plaintiff completed an online FTC Identity

Theft report, including the fraudulent BMO Harris account that was opened

under his name without his knowledge.

       12.     On October 24, 2019, Plaintiff filed a police report with the Pasco

County Sheriff’s Office (Case #: 19-044507) detailing the identity theft

allegations.

       13.     Plaintiff also included an Identity Theft Victim’s Complaint and

Affidavit with the police report.

       14.     On March 11, 2020, Plaintiff pulled his Equifax and Experian credit

reports.

       15.     Plaintiff’s March 11, 2020, Equifax and Experian credit reports

included the fraudulent BMO Harris credit card account.

       16.     On April 6, 2020, Plaintiff sent written letters to Equifax and

Experian disputing the BMO Harris account and explaining that he was a victim

of identity theft.

       17.     On July 8, 2020, Plaintiff pulled his Equifax and Trans Union credit

reports.

       18.     Plaintiff’s July 8, 2020, Equifax and Trans Union credit reports still

included the fraudulent BMO Harris credit card account.

       19.     On July 21, 2020, Plaintiff mailed additional dispute letters to

Equifax and Trans Union. The dispute letters explained in great detail that the

BMO Harris credit card account was not his account.


                                           3
 Case 8:20-cv-02701-MSS-AEP Document 1 Filed 11/17/20 Page 4 of 7 PageID 4




      20.    Plaintiff received dispute results from Trans Union dated August 25,

2020. The results of Trans Union’s investigation verified that the charged off

BMO Harris credit card account belonged to Plaintiff.

      21.    On September 3, 2020, Plaintiff disputed the fraudulent BMO Harris

account again with Experian and Trans Union.            Included with the detailed

dispute letters were copies of Plaintiff’s FTC ID Theft Complaint, the police

report filed with the Pasco County Sheriff’s Office, and his accompanying Identity

Theft Victim’s Complaint and Affidavit.

      22.    As a result of Defendant’s conduct, Plaintiff has suffered actual

damages in the form of lost loan and credit opportunities, credit defamation, time

and expense dealt with repeatedly disputing the accounts and communicating

with Defendant, as well as emotional distress, aggravation, frustration and stress.

      23.    All necessary conditions precedent to the filing of this action have

occurred.

                               COUNT I
     (Violations of FCRA § 1681s-2(b) as to BMO Harris Bank N.A.)

      24.    Plaintiff re-alleges and incorporates paragraphs 1 through 23,

including all subparts, as if fully set forth herein.

      25.    BMO Harris is an entity who, regularly and in the course of business,

furnishes information to one or more consumer reporting agencies about its

transactions or experiences with any consumer and therefore constitutes a

“furnisher of information” as codified at 15 U.S.C. § 1681s-2.



                                           4
 Case 8:20-cv-02701-MSS-AEP Document 1 Filed 11/17/20 Page 5 of 7 PageID 5




      26.    BMO Harris published false information regarding Plaintiff’s alleged

debt obligation and the fraudulent BMO Harris accounts to consumer reporting

agencies (CRAs), and through those CRAs to all of Plaintiff’s potential lenders.

      27.    On one or more occasions within the past two years, by example only

and without limitation, BMO Harris violated 15 U.S.C. § 1681s-2(b)(1)(B) by

failing to review all relevant information provided by the consumer reporting

agencies along with Plaintiff’s disputes.

      28.    When Plaintiff submitted his disputes the CRAs used a dispute

system named “e-OSCAR” which has been adopted by the CRAs and by their

furnisher-customers such as BMO Harris. e-OSCAR is an automated system that

uses procedures that are systematic and uniform.

      29.    When a CRA receives a consumer dispute, it (usually via an offshore,

outsourced vendor) translates that dispute into an Automated Credit Dispute

Verification or “ACDV” form.

      30.    The ACDV form is the method by which BMO Harris has elected to

receive consumer disputes pursuant to 15 U.S.C. § 1681i(a).

      31.    Based on the manner of the response to Plaintiff’s disputes,

representing that BMO Harris had verified the supposed accuracy of the

fraudulent account, Plaintiff alleges that on one or more occasions the CRAs did

in fact forward Plaintiff’s disputes via ACDV to BMO Harris.

      32.    BMO Harris understood the nature of the Plaintiff’s disputes when it

received the ACDVs.


                                            5
 Case 8:20-cv-02701-MSS-AEP Document 1 Filed 11/17/20 Page 6 of 7 PageID 6




      33.   BMO Harris violated 15 U.S.C. § 1681s-2(b) by failing to fully and

properly investigate Plaintiff’s dispute of BMO Harris’ representations; by failing

to review all relevant information regarding Plaintiff’s dispute of the fraudulent

BMO Harris accounts; by failing to correctly report the results of an accurate

investigation to every other credit reporting agency; and by failing to

permanently and lawfully correct its own internal records to prevent the re-

reporting of BMO Harris’ representations to the consumer reporting agencies.

      34.   BMO Harris violated 15 U.S.C. § 1681s-2(b) by continuing to furnish

inaccurate information to Equifax, Experian and Trans Union after BMO Harris

had been notified of the dispute and that the information was inaccurate.

      35.   As a result of BMO Harris’ conduct, action and inaction, Plaintiff

suffered damage by loss of time due to Plaintiff’s attempts to correct the

inaccurate information; stress; and the mental and emotional pain, anguish,

humiliation and embarrassment of credit denials.

      36.   BMO Harris’ conduct, action, and inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages pursuant to 15

U.S.C. § 1681n. In the alternative, BMO Harris was negligent entitling Plaintiff to

recover actual damages under 15 U.S.C. § 1681o.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against BMO Harris Bank N.A., for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from




                                        6
 Case 8:20-cv-02701-MSS-AEP Document 1 Filed 11/17/20 Page 7 of 7 PageID 7




further violations of these parts and any other such relief the Court may deem

just and proper.




                                    Respectfully submitted,

                                    s/ Joshua R. Kersey______________
                                    Joshua R. Kersey
                                    Florida Bar No. 87578
                                    MORGAN & MORGAN, P.A.
                                    One Tampa City Center
                                    201 N Franklin Street, 7th Floor
                                    Tampa, Florida 33602
                                    Telephone: (813) 223-5505
                                    Facsimile: (813) 222-2490
                                    JKersey@ForThePeople.com
                                    TDowdy@ForThePeople.com
                                    Attorney for Plaintiff




                                      7
